Citation Nr: 9918681	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for intestinal 
obstruction.

2.  Entitlement to service connection for duodenal ulcer 
disease.

3.  Entitlement to service connection for arterial 
hypertension.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a urological 
disorder.

6.  Entitlement to service connection for muscle spasm.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a permanent and total disability 
evaluation based on nonservice-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) from a rating decision dated June 1993 of the San 
Juan, Puerto Rico Regional Office (VARO).
In a decision dated March 5, 1998, the Board dismissed the 
above claims, citing 38 U.S.C.A. §§ 7105, 7108 (West 1991) 
and Roy v. Brown, 5 Vet.App. 554, 555 (1993).  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  In 
November 1998, the Court vacated the Board's March 1998 
decision, only with respect to the dismissed claims, and it 
granted a Joint Motion for Remand and to Stay Further 
Proceedings (hereinafter "joint motion").  This case was 
thereafter returned to the Board for disposition in 
accordance with the terms of the joint motion.


REMAND

Remand is necessary because the Board failed to give the 
veteran notice and an opportunity to respond to the issue of 
the adequacy of his substantive appeal prior to dismissing 
the above claims. 

Legislative authority which provides that the Board may 
dismiss any appeal which fails to make specific allegations 
of error of fact or law related to specific items in the 
statement of the case and clearly identifying the benefit 
sought on appeal.  See 38 U.S.C.A. § 7105(d) (West 1991).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

However, notice to the appellant is required pursuant to the 
following regulation:

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.

38 C.F.R. § 20.203 (1998).

The appellant is advised of the following about the 
requirements for substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1998).

Pursuant to the Court's Order of November 1998, this case is 
REMANDED to VARO for the following action:

1.  VARO should send the appellant a 
letter notifying him of the Board's 
intent to consider the adequacy of the 
substantive appeal as to the issues named 
above, and a copy of the pertinent laws 
and regulations should accompany this 
letter.  Also, VARO should informed the 
appellant that he and his representative 
have 60 days from the date this letter 
was mailed to present written argument or 
to request a hearing to present oral 
argument on the question of adequacy of 
the appeal.  The appellant should be 
reminded that he is free to submit 
additional evidence on the questions at 
issue.

2.  VARO should inform the appellant 
that, if he and his representative have 
no argument to submit and do not want to 
request a hearing, the 60-day period for 
response may be waived in writing.  
Otherwise, at the end of that period, it 
will be assumed that he and his 
representative have no argument to submit 
and do not want to request a hearing, and 
the case will be returned to the Board.  

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Appeals for Veterans 
Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 
1999) for additional development or other 
appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










